Citation Nr: 0622133	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  99-22 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's sister and brother

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to July 
1982.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death, and 
entitlement to DEA under 38 U.S.C.A. Chapter 35.  In March 
2001, the Board remanded the claims in order to comply with 
the appellant's request for a hearing before the Board.  In 
August 2001, the appellant testified before the Board at a 
travel board hearing that was held at the RO.  In November 
2001 and September 2003, the Board again remanded the claims 
for additional development.  In April 2006, the Board 
requested an independent medical opinion of a specialist in 
cardiology.


FINDINGS OF FACT

1.  The veteran developed atherosclerotic cardiovascular 
disease, from which he died in June 1997.  This condition was 
likely caused or aggravated by hypertension that was present 
during service.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.

CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service caused 
or contributed substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.312 (2005).

2.  The statutory requirements for eligibility for Chapter 35 
Survivors' and Dependents' Educational Assistance benefits 
have been met.  38 U.S.C.A. §§ 3500, 3501, 5113 (West 2002); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2005).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2005).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2005).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Educational assistance under the DEA program is available to 
a child or surviving spouse of a veteran who, in the context 
of this issue on appeal, either died of a service-connected 
disability or died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.

Having carefully considered the appellant's claims in light 
of the record and the applicable law, the Board concludes 
that the preponderance of the evidence is in favor of the 
claims, and the appeal will be granted.

The veteran died in June 1997.  A June 1997 death certificate 
listed his immediate cause of death as arteriosclerotic 
cardiovascular disease.

The veteran was not service-connected for any condition prior 
to his death.  The appellant contends that the veteran's 
cardiovascular disease developed during service, but was 
undetected until after his separation from service.  
Alternatively, she asserts that the veteran had a congenital 
cardiovascular defect that was aggravated by service, and 
ultimately led to his death.  

The veteran's service medical records show that he complained 
of chest pain in August 1969.  Examination, however, revealed 
no abnormalities.  On examination at separation, the veteran 
was screened for hypertension.  His blood pressure, however, 
was found to be within normal limits.  

The first post-service evidence of treatment for or a 
diagnosis of a heart condition is dated in December 1990.  At 
that time, the veteran presented with complaints of shortness 
of breath and numbness in his left arm.  He was diagnosed 
with having had a transient ischemic attack and hypertension.  
In July 1991, the veteran was admitted to the hospital after 
experiencing additional transient ischemic attacks.  He 
reported no history of myocardial infarction, angina, 
congestive heart failure, atrial fibrillation, palpitations, 
presyncope, or syncope.  Physical examination revealed aortic 
stenosis that was not felt to be severe, and confirmed the 
diagnosis of transient ischemic attacks.  An EKG showed 
normal sinus rhythm and no evidence of left ventricular 
hypertrophy.
An August 1991 EKG revealed a congenitally small left 
coronary cusp, mild aortic stenosis, and moderate aortic 
regurgitation.

In September 1991, the veteran underwent evaluation for 
rehabilitative purposes following his July 1991 transient 
ischemic attack.  He reported a history of transient ischemic 
attacks, with numbness and weakness developing in his left 
upper and lower extremities following the July 1991 attack.  
He additionally reported a history of a mild heart attack in 
approximately 1988.  Based upon clinical and CT scan 
findings, he was found to have an organic cerebral vascular 
disorder.

In March 1993, the veteran was again hospitalized after 
experiencing another transient ischemic attack.  The veteran 
reported a history of a cerebrovascular accident and a 
myocardial infarction in 1980.  A current chest X-ray did not 
reveal any definite active disease.  A sonogram revealed 
stenosis in the left cerebral carotid artery but no 
significant stenosis in the right carotid artery.  

A July 1995 EKG revealed a calcific aortic valve deformity 
with moderate aortic valvular obstruction and mild aortic 
insufficiency.

In May 1997, the veteran was admitted to the emergency room 
with complaints of shortness of breath but no chest pain.  
His past medical history was noted to involve a myocardial 
infarction in 1980.  The assessment was rule out myocardial 
infarction.

In June 1997, the veteran was brought to the emergency room 
after he collapsed and went into cardiopulmonary arrest.  
Upon arrival at the emergency room, however, he was without 
heart sounds and was asystolic.  The diagnosis was 
cardiopulmonary arrest.

In April 2004, the appellant submitted a letter written by 
Arthur L. Ennis, M.D., who was noted to have retired from 
both private and VA medical practice.  Dr. Ennis reviewed the 
veteran's records per the request of VA, and, in his letter, 
detailed the veteran's history of medical treatment.  With 
regard to the history of a myocardial infarction sometime in 
the 1980's, Dr. Ennis noted that he was unable to document 
such event.  There was no mention of cardiac disease on his 
examination at separation from service.  However, it was 
evident that the veteran had severe vascular disease by 1990, 
as evidenced by his transient ischemic attacks, and he may 
have had a myocardial infarction in 1988.  Dr. Ennis also 
noted that there were a number of references to the veteran's 
having hypercholesterolemia and hypertension, but the record 
did not support such diagnoses, particularly as blood 
pressure readings prior to 1990 did not support a sustained 
hypertensive blood pressure.  With regard to the veteran's 
cause of death, Dr. Ennis stated that he was unsure of the 
exact cause.  He suspected that it was vascular in origin, 
either cardiac or cerebrovascular.  He stated that the 
veteran likely had valvular heart disease and vascular 
disease involving the carotid arteries during service that 
were not diagnosed.  He noted that carotid bruits were not 
noted on examination at the veteran's separation, and stated 
that it was possible that they were overlooked.  He also 
noted that the veteran's EKG on separation was normal, which 
likely indicated that his vascular disease at that time was 
not such as to cause left ventricular enlargement.  Finally, 
Dr. Ennis noted that the veteran had been a tobacco user and 
this had undoubtedly played a part in the genesis of his 
vascular problems.

In March 2005, a VA examiner reviewed the veteran's claims 
folder in order to determine whether the cause of the 
veteran's death was related to his period of active service.  
The examiner summarized the veteran's medical history, 
including that he had complained of atypical chest pain in 
1969 but that an EKG at that time was normal, and that he had 
apparently been told that he had had a myocardial infarction 
in 1980 but there was no documentation of this.  An EKG in 
1982 was also normal.  His blood pressure at the time of his 
discharge was normal.  His risk factors for heart disease 
included being a heavy smoker for many years.  When he was 
admitted to the hospital in May 1997 with shortness of 
breath, it was noted that he had no history of coronary 
artery disease.  He did, however, have congenital moderate 
aortic valve stenosis.  With regard to whether his stated 
cause of death, arteriosclerotic heart disease, was related 
to his period of active military service, including whether 
it developed within one year of his separation from service 
or if it preexisted service and was aggravated thereby, the 
examiner determined that arteriosclerotic heart disease was 
not caused by or the result of his military service.  Rather, 
it was as likely as not that a disorder other than 
arteriosclerotic heart disease, specifically moderate 
congenital aortic stenosis, singularly or jointly with some 
other condition was the immediate or underlying cause of the 
veteran's death.  The examiner noted that it was well known 
medically that congenital aortic stenosis may result in 
sudden death.  Therefore, it was as likely as not that his 
death was caused by or the result of congenital aortic 
stenosis.  Additionally, the examiner felt that the veteran's 
cerebrovascular disease contributed to his death.

In May 2006, an independent medical examiner reviewed the 
veteran's claims file in order to clarify the cause of the 
veteran's death and determine whether it was caused by or the 
result of his military service.  At the outset of his report 
of examination, the examiner noted that aside from the 
veteran's service medical records, there were no records 
dated prior to 1988.  In answering the first of four 
questions asked of him, the examiner stated that 
atherosclerotic cardiovascular disease was a medically sound 
diagnosis and it very likely was the primary contributor to 
the cardiopulmonary arrest documented in the emergency 
records of June 1997.  The clinical description of weakness, 
lightheadedness followed by the cessation of breathing, which 
recurred transiently during the resuscitation efforts, as 
well as the loss and transient recovery of the pulse, 
documented by the emergency medical service personnel, 
suggested episodes of ventricular tachycardia/ventricular 
fibrillation and asystole documented by the emergency room 
physician.  Additional supportive evidence for the diagnosis 
of atherosclerotic cardiovascular disease leading to 
cardiopulmonary arrest could be found in the May 1997 records 
showing that the veteran was admitted with increased 
shortness of breath, paroxysmal dyspnea, orthopnea, and 
history of chest pain, which was elicited from the veteran's 
wife.  Although several cardiac enzymes and nonspecific EKG 
changes were negative for an acute myocardial infarction at 
that time, and the chest X-ray showed no evidence of 
congestive heart failure, an EKG was performed which showed 
inferior wall hypokenesis and a mildly enlarged left 
ventricle with a diastolic dimension of 5.8 cm with new 
anterior and apical hypokenesis and a mildly decreased left 
ventricular ejection fraction of 45 percent.  The decrease in 
ejection fraction and the regional wall motion abnormality 
was a new finding since the previous EKG's in July 1995 and 
March 1993.  The new onset decrease in ejection fraction and 
regional wall motion abnormality between 1995 and 1997 raised 
the possibility of myocardial infarction during that time 
period.  

With regard to whether the veteran's atherosclerotic 
cardiovascular disease had its symptomatic onset during 
service or during the one year following his separation from 
service, the examiner noted that in several history and 
physical examinations between 1990 and 1997 he found repeated 
referrals to a myocardial infarction in 1980.  There were no 
records, however, that documented that event.  The EKG's in 
the folder did not show evidence of Q-wave myocardial 
infarction or other definitive EKG evidence of old myocardial 
infarction.  The July 1995 and March 1993 EKG's showed normal 
wall motion, and did not indicate myocardial scar tissue or 
wall motion abnormalities that would document a previous 
myocardial infarction.  The examiner noted, however, that 
neither the EKG nor echocardiogram was sensitive enough to 
convincingly rule out the possibility of a small myocardial 
infarction, but none of these two tests in this instance 
showed the presence of an old infarct.  The examiner also 
noted the 1969 and 1982 complaints of atypical chest pain, 
but found no records of those assessments nor the physicians' 
conclusions.  Therefore, based upon the available medical 
records, the examiner found no evidence of symptomatic 
cardiovascular disease prior to July 1983, one year after the 
veteran's separation from service.

With respect to whether the evidence of record supported a 
diagnosis of hypertension, and whether any hypertension had 
its onset prior to the year after the veteran's separation 
from service, the examiner found that the veteran did suffer 
from hypertension, and it was as likely as not that he 
suffered from hypertension at the time of his separation from 
service.  In discussing the rationale for this opinion, the 
examiner noted that the first time the diagnosis of 
hypertension was clearly established was in December 1990 by 
the same physician who diagnosed the veteran's transient 
ischemic attacks.  The veteran at that time was placed on 
medication for control of hypertension.  As to the date of 
the clinical onset of hypertension, at the time of the 
veteran's separation from service, the following blood 
pressure readings were recorded:  150/100, 120/80, 130/64, 
120/80, 124/78, 150/90 and 144/78.  The examiner noted that 
the time intervals between these values and the actual 
circumstances under which these numbers were taken was not 
clearly documented.  Based upon the JNC-7 blood pressure 
classification, two of the seven values qualified for Stage 1 
hypertension by both systolic and diastolic numbers, and one 
of the seven numbers qualified for Stage 1 hypertension by 
the systolic number only.  The lack of detailed information 
of the exact circumstances about how the seven readings were 
taken prevented the examiner from diagnosing the veteran with 
Stage 1 hypertension at that time with absolute certainty, 
but the examiner believed, based upon the information 
available, that it was as likely as not that the veteran 
suffered from hypertension in 1982.

The third question posed to the examiner was whether the 
veteran's aortic stenosis contributed to the veteran's death, 
and whether the aortic stenosis had its clinical onset during 
his military service or within one year afterwards.  Based 
upon an August 1991 transesophageal echocardiogram, the 
examiner noted that the veteran had a congenitally small left 
coronary cusp of a trileaflet aortic valve, which had mild 
aortic stenosis and moderate aortic insufficiency.  
Consecutive transthoracic echocardiograms showed that the 
aortic stenosis was mild in 1993, that in July 1995 he had 
mild aortic insufficiency, and in May 1997 that he had a 
calcified aortic valve, moderate aortic stenosis, and mild 
aortic insufficiency.  Two of the four echocardiograms showed 
tri-leaflet structure although with somewhat smaller left 
coronary cusps.  The underlying pathology for the mild to 
moderate aortic stenosis was calcification of the valve, 
which is an acquired and progressive process, and not a 
congenital abnormality.  The lack of the worsening of the 
peak gradient on the consecutive echocardiograms in the 
veteran's case showed stable aortic valve gradient and no 
significant progression of the aortic stenosis.  In the 
examiner's opinion, the veteran's asymptomatic mild aortic 
stenosis was highly unlikely to be causally related to the 
cardiopulmonary arrests seen in June 1997.  There was no 
evidence in the veteran's claims folder that documented 
symptoms of chest pain, heart failure, lightheadedness or 
syncope that could be related to aortic stenosis, nor was 
there evidence of systolic ejection murmur prior to July 
1983.

The final question asked whether the veteran's death was 
causally related to his cerebrovascular disease, and whether 
the veteran's cerebrovascular disease had its clinical onset 
either in service or within one year of his separation from 
service.  Based upon the veteran's presentation to the 
emergency room in June 1997, his documented EKG abnormalities 
at that time, his new onset wall motion abnormalities, and 
decreased ejection fraction seen on echocardiogram in May 
1997, the examiner believed that the cause of the veteran's 
death was cardiovascular coronary artery disease.  
Nevertheless, with the veteran's well-documented history of 
cerebrovascular disease, concomitant stroke could not be 
ruled out with absolute certainty in the absence of an 
autopsy.  Therefore, the examiner concluded that it was as 
likely as not that the veteran's cerebrovascular disease was 
causally related to the veteran's death.  The first 
documentation of cerebrovascular disease, however, was dated 
in December 1990, when carotid duplex examination revealed 
mild left internal carotid artery plaque.  Subsequent records 
show the progression of the veteran's cerebrovascular 
disease.  As there were no records indicating symptoms of 
cerebrovascular disease dated prior to December 1990, it was 
not likely that the veteran's cerebrovascular disease had its 
clinical onset either in service or within one year of his 
separation from service.

In sum, the veteran's cause of death was atherosclerotic 
cardiovascular disease, the clinical onset of which was dated 
after one year after the veteran's period of active service.  
The veteran as likely as not experienced Stage 1 hypertension 
during service, leading to his clinical onset of 
atherosclerotic cardiovascular disease.  The veteran's 
congenital aortic stenosis was present during his active 
military service, but was asymptomatic and was not causally 
related to his death.  Finally, the veteran's cerebrovascular 
disease was as likely as not causally related to his death, 
but did not have its clinical onset either during his period 
of active service or within one year of his separation from 
service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Due to the extensive detailing of the veteran's medical 
history and the meticulous rationale provided in the May 2006 
opinion, the Board finds the May 2006 opinion from the 
independent examiner finding that the veteran as likely as 
not was hypertensive during service or at least at his 
separation from service to be more probative than the March 
2005 VA opinion finding that the veteran was not hypertensive 
during service.  For the same reasons, the Board finds that 
the May 2006 opinion finding that the veteran's cause of 
death was atherosclerotic cardiovascular disease is more 
probative than the other opinions of record.  Given that 
hypertension is a precursor to the clinical onset of 
atherosclerotic cardiovascular disease, the Board finds that 
service connection for the cause of the veteran's death is 
warranted.  See Veterans Benefits Administration Fast Letter 
00-07 (July 17, 2000), (discussing the clinical development 
of atherosclerotic heart disease as an effect or complication 
of longstanding hypertension).

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
veteran's death is warranted.  The benefit-of-the-doubt rule 
has been considered in making this decision.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as the Board has determined that service connection 
for the cause of the veteran's death is warranted, basic 
eligibility is established for "eligible persons" entitled 
to receive educational assistance under 38 U.S.C.A. 
§ 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021(a)(2)(i)(ii).  By 
this determination, however, the Board is not concluding that 
entitlement to actual DEA benefits is warranted.  An award of 
such benefits must be made by the RO, upon adjudication of 
the appellant's claim in light of the favorable decision 
herein.  

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the veteran. 


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death is 
granted. 

Basic eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


